Exhibit 10.7

 

EXECUTION COPY

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

2010 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made as of this 15th day of March, 2010 (the “Date of Grant”),
by and between Aventine Renewable Energy Holdings, Inc. (the “Company”) and
Thomas Manuel (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Aventine Renewable Energy Holdings, Inc. 2010 Equity
Incentive Plan (the “Plan”), the Company desires to afford the Participant the
opportunity to acquire ownership of the Company’s common shares, $0.001 par
value per share (“Common Shares”), so that the Participant may have a direct
proprietary interest in the Company’s success.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 


1.                                       GRANT OF OPTION.  SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN AND IN THE PLAN, THE COMPANY HEREBY GRANTS TO
THE PARTICIPANT THE RIGHT AND OPTION (THE RIGHT TO PURCHASE ANY ONE COMMON SHARE
HEREUNDER BEING AN “OPTION”) TO PURCHASE FROM THE COMPANY, AT A PRICE OF $45.60
PER SHARE (THE “OPTION PRICE”), AN AGGREGATE OF 128,250 COMMON SHARES (THE
“OPTION SHARES”).  THE OPTIONS GRANTED HEREUNDER SHALL EXPIRE TEN (10) YEARS
FOLLOWING THE DATE OF GRANT.


 


2.                                       LIMITATION ON EXERCISE OF OPTION.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN AND THE PLAN, THE PARTICIPANT WILL BECOME VESTED IN THE OPTIONS AS
FOLLOWS: (I) 25% OF THE OPTIONS WILL VEST AND BECOME EXERCISABLE ON THE DATE OF
GRANT, (II) AN ADDITIONAL 25% WILL VEST AND BECOME EXERCISABLE ON EACH OF THE
FIRST TWO ANNIVERSARIES OF THE DATE OF GRANT, (III) AND THE REMAINING 25% OF THE
OPTIONS WILL VEST AND BECOME EXERCISABLE ON DECEMBER 31, 2012; PROVIDED, THAT,
THE PARTICIPANT IS THEN EMPLOYED BY THE COMPANY.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THAT THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY IS TERMINATED (I) BY THE
COMPANY WITHOUT CAUSE (AS DEFINED IN THE EMPLOYMENT AGREEMENT BETWEEN THE
COMPANY AND THE PARTICIPANT DATED AS OF MARCH 15, 2010 (THE “EMPLOYMENT
AGREEMENT”)), OR (II) BY THE PARTICIPANT FOR GOOD REASON (AS DEFINED IN THE
EMPLOYMENT AGREEMENT), THE OPTIONS SHALL IMMEDIATELY VEST AND BECOME EXERCISABLE
IN FULL.


 


(C)                                  CHANGE IN CONTROL.  UPON THE OCCURRENCE OF
A CHANGE IN CONTROL (AS DEFINED IN THE EMPLOYMENT AGREEMENT), THE OPTIONS SHALL
IMMEDIATELY VEST AND BECOME EXERCISABLE IN FULL.


 


3.                                       POST-TERMINATION EXERCISE PERIOD. IF
THE PARTICIPANT’S TERMINATION OF EMPLOYMENT IS DUE TO (I) (A) THE PARTICIPANT’S
DEATH, (B) THE PARTICIPANT’S TERMINATION BY THE COMPANY FOR DISABILITY (AS
DEFINED IN THE EMPLOYMENT AGREEMENT) OR WITHOUT CAUSE, OR (C) DUE

 

1

--------------------------------------------------------------------------------


 

to the expiration of the Term of Employment (as defined in the Employment
Agreement), all vested Options then held by the Participant shall remain
exercisable until the earlier of (x) the first anniversary of the Date of
Termination (as defined in the Employment Agreement) and (y) the expiration of
the Option Period, and shall thereafter terminate; or (ii) termination by the
Participant with or without Good Reason, all vested Options then held by the
Participant shall remain exercisable until the earlier of (x) ninety days
following the Date of Termination and (y) the expiration of the Option Period,
and shall thereafter terminate.  If the Participant’s termination of employment
is for any other reason, all unvested Options (and in the case of a termination
by the Company for Cause, all vested Options) shall terminate on the Date of
Termination.


 


4.                                       METHOD OF EXERCISING OPTION.


 


(A)                                  PAYMENT OF OPTION PRICE.  OPTIONS, TO THE
EXTENT VESTED, MAY BE EXERCISED, IN WHOLE OR IN PART, BY GIVING WRITTEN NOTICE
OF EXERCISE TO THE COMPANY SPECIFYING THE NUMBER OF COMMON SHARES TO BE
PURCHASED.  SUCH NOTICE SHALL BE ACCOMPANIED BY THE PAYMENT IN FULL OF THE
AGGREGATE OPTION PRICE.  SUCH PAYMENT SHALL BE MADE: (I) IN CASH OR BY CHECK,
BANK DRAFT OR MONEY ORDER PAYABLE TO THE ORDER OF THE COMPANY, (II) THROUGH A
CASHLESS EXERCISE WHEREBY THE COMPANY REDUCES THE NUMBER OF COMMON SHARES
ISSUABLE UPON EXERCISE WITH A VALUE EQUAL TO THE AGGREGATE OPTION PRICE AND
WITHHOLDING OBLIGATION, (III) SOLELY TO THE EXTENT PERMITTED BY APPLICABLE LAW,
IF THE COMMON SHARES ARE THEN TRADED ON AN ESTABLISHED SECURITIES EXCHANGE OR
SYSTEM IN THE UNITED STATES, THROUGH A PROCEDURE WHEREBY THE PARTICIPANT
DELIVERS IRREVOCABLE INSTRUCTIONS TO A BROKER REASONABLY ACCEPTABLE TO THE
COMMITTEE TO DELIVER PROMPTLY TO THE COMPANY AN AMOUNT EQUAL TO THE AGGREGATE
OPTION PRICE OR (IV) ON SUCH OTHER TERMS AND CONDITIONS AS THE COMMITTEE MAY
PERMIT, IN ITS SOLE DISCRETION.


 


(B)                                 TAX WITHHOLDING.  AT THE TIME OF EXERCISE,
THE PARTICIPANT SHALL PAY TO THE COMPANY SUCH AMOUNT AS THE COMPANY DEEMS
NECESSARY TO SATISFY ITS OBLIGATION, IF ANY, TO WITHHOLD FEDERAL, STATE OR LOCAL
INCOME OR OTHER TAXES INCURRED BY REASON OF THE EXERCISE OF OPTIONS GRANTED
HEREUNDER.  SUCH PAYMENT SHALL BE MADE: (I) IN CASH, (II) BY HAVING THE COMPANY
WITHHOLD FROM THE DELIVERY OF COMMON SHARES FOR WHICH THE OPTION WAS EXERCISED
THAT NUMBER OF COMMON SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE MINIMUM
WITHHOLDING OBLIGATION, (III) BY DELIVERING COMMON SHARES OWNED BY THE HOLDER OF
THE OPTION THAT ARE MATURE SHARES, OR (IV) BY A COMBINATION OF ANY SUCH
METHODS.  FOR PURPOSES HEREOF, COMMON SHARES SHALL BE VALUED AT FAIR MARKET
VALUE.


 


5.                                       ISSUANCE OF SHARES.  EXCEPT AS
OTHERWISE PROVIDED IN THE PLAN, AS PROMPTLY AS PRACTICAL AFTER RECEIPT OF SUCH
WRITTEN NOTIFICATION OF EXERCISE AND FULL PAYMENT OF THE OPTION PRICE AND ANY
REQUIRED INCOME TAX WITHHOLDING, THE COMPANY SHALL ISSUE OR TRANSFER TO THE
PARTICIPANT THE NUMBER OF OPTION SHARES WITH RESPECT TO WHICH OPTIONS HAVE BEEN
SO EXERCISED (LESS SHARES WITHHELD FOR PAYMENT OF THE OPTION PRICE AND/OR IN
SATISFACTION OF TAX WITHHOLDING OBLIGATIONS, IF ANY), AND SHALL DELIVER TO THE
PARTICIPANT A CERTIFICATE OR CERTIFICATES THEREFOR, REGISTERED IN THE
PARTICIPANT’S NAME.


 


6.                                       NON-TRANSFERABILITY.  THE OPTIONS ARE
NOT TRANSFERABLE BY THE PARTICIPANT OTHERWISE THAN TO A DESIGNATED BENEFICIARY
UPON DEATH OR BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND ARE
EXERCISABLE DURING THE PARTICIPANT’S LIFETIME ONLY BY HIM/HER (OR HIS OR HER

 

2

--------------------------------------------------------------------------------


 

legal representative in the event of incapacity).  No assignment or transfer of
the Options, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise (except to a designated
beneficiary, upon death, by will or the laws of descent and distribution), shall
vest in the assignee or transferee any interest or right herein whatsoever, but
immediately upon such assignment or transfer the Options shall terminate and
become of no further effect.  Notwithstanding the foregoing, the Participant may
transfer the Options to an Immediate Family Member in accordance with
Section 16(b)(ii) and (iii) of the Plan.


 


7.                                       RIGHTS AS SHAREHOLDER.  THE PARTICIPANT
OR A TRANSFEREE OF THE OPTIONS SHALL HAVE NO RIGHTS AS SHAREHOLDER WITH RESPECT
TO ANY OPTION SHARES UNTIL HE SHALL HAVE BECOME THE HOLDER OF RECORD OF SUCH
SHARES, AND NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR DISTRIBUTIONS OR OTHER
RIGHTS IN RESPECT OF SUCH OPTION SHARES FOR WHICH THE DATE ON WHICH SHAREHOLDERS
OF RECORD ARE DETERMINED FOR PURPOSES OF PAYING CASH DIVIDENDS ON COMMON SHARES
IS PRIOR TO THE DATE UPON WHICH HE/SHE SHALL BECOME THE HOLDER OF RECORD
THEREOF.


 


8.                                       ADJUSTMENTS.  IN THE EVENT OF ANY
ADJUSTMENT PURSUANT TO SECTION 12 OF THE PLAN THAT WOULD ADVERSELY AFFECT THE
VALUE OF THE OPTIONS GRANTED HEREUNDER OR CAUSE SUCH OPTIONS TO BECOME SUBJECT
TO SECTION 409A OF THE CODE, SUCH ADJUSTMENT MAY ONLY BE MADE WITH THE
PARTICIPANT’S WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


9.                                       COMPLIANCE WITH LAW.  NOTWITHSTANDING
ANY OF THE PROVISIONS HEREOF, THE PARTICIPANT HEREBY AGREES THAT HE/SHE WILL NOT
EXERCISE THE OPTIONS, AND THAT THE COMPANY WILL NOT BE OBLIGATED TO ISSUE OR
TRANSFER ANY SHARES TO THE PARTICIPANT HEREUNDER, IF THE EXERCISE HEREOF OR THE
ISSUANCE OR TRANSFER OF SUCH SHARES SHALL CONSTITUTE A VIOLATION BY THE
PARTICIPANT OR THE COMPANY OF ANY PROVISIONS OF ANY LAW OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY.  ANY DETERMINATION IN THIS CONNECTION BY THE COMMITTEE
SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


10.                                 NOTICE.  EVERY NOTICE OR OTHER COMMUNICATION
RELATING TO THIS AGREEMENT SHALL BE IN WRITING, AND SHALL BE MAILED TO OR
DELIVERED TO THE PARTY FOR WHOM IT IS INTENDED AT SUCH ADDRESS AS MAY FROM TIME
TO TIME BE DESIGNATED BY IT IN A NOTICE MAILED OR DELIVERED TO THE OTHER PARTY
AS HEREIN PROVIDED; PROVIDED, THAT, UNLESS AND UNTIL SOME OTHER ADDRESS BE SO
DESIGNATED, ALL NOTICES OR COMMUNICATIONS BY THE PARTICIPANT TO THE COMPANY
SHALL BE MAILED OR DELIVERED TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE,
AND ALL NOTICES OR COMMUNICATIONS BY THE COMPANY TO THE PARTICIPANT MAY BE GIVEN
TO THE PARTICIPANT PERSONALLY OR MAY BE MAILED TO HIM AT HIS ADDRESS AS RECORDED
IN THE RECORDS OF THE COMPANY.


 


11.                                 NON-QUALIFIED STOCK OPTIONS.  THE OPTIONS
GRANTED HEREUNDER ARE NOT INTENDED TO BE INCENTIVE STOCK OPTIONS WITHIN THE
MEANING OF SECTION 422 OF THE CODE.


 


12.                                 BINDING EFFECT.  SUBJECT TO SECTION 6
HEREOF, THIS AGREEMENT SHALL BE BINDING UPON THE HEIRS, EXECUTORS,
ADMINISTRATORS AND SUCCESSORS OF THE PARTIES HERETO.


 


13.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

 

3

--------------------------------------------------------------------------------


 


14.                                 PLAN.  THE TERMS AND PROVISIONS OF THE PLAN
ARE INCORPORATED HEREIN BY REFERENCE, AND THE PARTICIPANT HEREBY ACKNOWLEDGES
RECEIVING A COPY OF THE PLAN.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY
BETWEEN THE TERMS AND PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS
AGREEMENT, THIS AGREEMENT SHALL GOVERN AND CONTROL.  ALL CAPITALIZED TERMS NOT
DEFINED HEREIN SHALL HAVE THE MEANING ASCRIBED TO THEM AS SET FORTH IN THE
PLAN.  NOTWITHSTANDING ANYTHING HEREIN OR IN THE PLAN TO THE CONTRARY, THE
PROVISIONS OF SECTION 15 OF THE PLAN SHALL NOT APPLY TO THE PARTICIPANT.


 


15.                                 INTERPRETATION. ANY DISPUTE REGARDING THE
INTERPRETATION OF THIS AGREEMENT SHALL BE SUBMITTED BY THE PARTICIPANT OR THE
COMPANY TO THE COMMITTEE FOR REVIEW.  THE RESOLUTION OF SUCH A DISPUTE BY THE
COMMITTEE SHALL BE BINDING ON THE COMPANY AND THE PARTICIPANT.


 


16.                                 NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING
IN THIS AGREEMENT SHALL BE DEEMED BY IMPLICATION OR OTHERWISE TO IMPOSE ANY
LIMITATION ON ANY RIGHT OF THE COMPANY TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT.


 


17.                                 SEVERABILITY.  EVERY PROVISION OF THIS
AGREEMENT IS INTENDED TO BE SEVERABLE AND ANY ILLEGAL OR INVALID TERM SHALL NOT
AFFECT THE VALIDITY OR LEGALITY OF THE REMAINING TERMS.


 


18.                                 HEADINGS.  THE HEADINGS OF THE SECTIONS
HEREOF ARE PROVIDED FOR CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR
INTERPRETATION OF CONSTRUCTION, AND SHALL NOT CONSTITUTE A PART OF THIS
AGREEMENT.


 


19.                                 SIGNATURE IN COUNTERPARTS. THIS AGREEMENT
MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, WITH
THE SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME
INSTRUMENT


 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Gene Davis

 

Name:

Gene Davis

 

Title:

Chairman of the Board

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

/s/ Thomas Manuel

 

Name:

Thomas Manuel

 

--------------------------------------------------------------------------------